                            UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF TENNESSEE
                                  AT GREENEVILLE

  LUTHER EDWARD EASLEY,                         )
                                                )
              Plaintiff,                        )
                                                )
  v.                                            )      No. 2:21-CV-076-DCLC-CRW
                                                )
  TONYA WHEAT, WASHINGTON                       )
  COUNTY DETENTION CENTER,                      )
  CHRIS LOWE, LEIGHTA LIGHTNING,                )
  THE STATE OF TENNESSEE, THE                   )
  CITY OF JONESBOROUGH, and                     )
  CAPTAIN HENSLEY,                              )
                                                )
              Defendant.                        )

                                    JUDGMENT ORDER

       For the reasons set forth in the memorandum opinion filed herewith:

       1. Plaintiff’s motion for leave to proceed in forma pauperis [Doc. 2] is GRANTED;

       2. Plaintiff is ASSESSED the civil filing fee of $350.00;

       3. The custodian of Plaintiff’s inmate trust account is DIRECTED to submit the filing
          fee to the Clerk in the manner set forth in the accompanying memorandum opinion;

       4. The Clerk is DIRECTED to provide a copy of the memorandum opinion and this order
          to the custodian of inmate accounts at the institution where Plaintiff is now confined
          and the Court’s financial deputy;

       5. Even liberally construing the complaint in favor of Plaintiff, it fails to state a claim
          upon which relief may be granted under § 1983;

       6. Accordingly, this action is DISMISSED pursuant to 28 U.S.C. §§ 1915(e)(2)(B) and
          1915A;

       7. Because the Court CERTIFIED in the memorandum opinion that any appeal from this
          order would not be taken in good faith, should Plaintiff file a notice of appeal, he is
          DENIED leave to appeal in forma pauperis. See 28 U.S.C. § 1915(a)(3); Fed. R. App.
          P. 24; and

       8. The Clerk is DIRECTED to close the file.




Case 2:21-cv-00076-DCLC-CRW Document 5 Filed 05/18/21 Page 1 of 2 PageID #: 28
       SO ORDERED.

       ENTER :

                                          s/Clifton L. Corker
                                          United State District Judge



 ENTERED AS A JUDGMENT

 s/John Medearis______________
 CLERK OF COURT




                                      2

Case 2:21-cv-00076-DCLC-CRW Document 5 Filed 05/18/21 Page 2 of 2 PageID #: 29
